UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54360 CARDINAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 47-1579622 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 203 Main Street East Pittsburgh, PA 15112 (Address of principal executive offices) (412) 374-0989 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of August 15, 2014, there were 90,068,199 shares outstanding of the registrant’s common stock. EXPLANATORY NOTE ON AMENDMENT The purpose of this Amendment No. 1 to the Registrant's Quarterly Report on Form 10-Q for the quarter ended June 30, 2014, filed with the Securities and Exchange Commission on August 19, 2014, is solely to furnish Exhibit 10.1 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 10.1 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 1A. Risk Factors. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Mine Safety Disclosures. 9 Item 5. Other Information. 9 Item 6. Exhibits. 9 Signatures 10 2 Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (Unaudited) ASSETS June 30, 2014 December 31, 2013 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties Notes payable Notes payable - related parties Convertible notes payable, net of discount of $84,702 and $77,011 Accrued liabilities Derivative liabilities TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) / EQUITY Preferred stock, $.001 par value, 25,000,000 shares authorized; none of which issued and outstanding as of June 30, 2014 and December 31, 2013, respectively - - Common stock, $0.001 par value, 300,000,000 shares authorized, 90,343,332 and 87,026,331 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid in captial Accumulated deficit ) ) TOTAL STOCKHOLDERS' (DEFICIT) / EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) / EQUITY $ $ F-1 Table Of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) For the Three Months Ended For the Six Months Ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenues Sales $ ) $ $ $ Operating expenses Cost of sales Selling, general and Administrative Depreciation and amortization expenses Total operating expenses Loss from operations ) Other expenses Interest expense ) Interest income - - 24 Loss on extinguishment of debt ) - ) - Changes in derivative liabilities ) - ) - Gain from disposal of vehicle - - - Other expenses ) - ) - Total other expenses ) ) Income (loss) before income taxes ) Income taxes - Net income (loss) $ ) $ ) $ ) $ ) Earnings (loss) per share Basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding Basic F-2 Table Of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(Unaudited) For the Six Months Ended June 30, 2014 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expenses Amortization of debt discounts - Loss on extinguishment of debt - Change in derivative liabilities - Gain from disposal of vehicle - ) Stock based compensation - Changes in operating assets and liabilities: Accounts receivable ) ) Accounts payable ) Accounts payable - related parties - Accrued liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Proceeds from disposal of vehicle - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable - ) Repayments of notes payable - related parties - ) Proceeds from options exercises - Proceeds from sales of common stock - Proceeds from convertible notes payable NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $
